Citation Nr: 0505789	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial allowance in excess of $300.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1942 to August 1945, and active service with the Regular 
Philippine Army from August 1945 to December 1945; he died in 
September 2002.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's death in September 2002 is not shown to 
have been the result of a disability related to military 
service.

2.  The maximum burial benefits for a nonservice-connected 
death have been awarded.


CONCLUSION OF LAW

The criteria for burial allowance in excess of $300 have not 
been met.  38 U.S.C.A. §§ 107, 2302, 2303 (West 2002); 38 
C.F.R. § 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the appellant in this case have notified her of all 
regulations pertinent to her claim, informed her of the 
reasons for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.

In February 2003, March 2003, and April 2003 the RO sent 
letters to the appellant asking her to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letters and the July 2003 statement of the case 
informed the appellant of what evidence was necessary to 
establish entitlement, what evidence the appellant needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the appellant to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of her claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While some of the VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

At the time of the veteran's death, service connection was in 
effect for a left hand and finger disability, rated 20 
percent disabling.  The veteran's Certificate of Death 
indicates that he died in September 2002 of multi-organ 
failure due to sepsis and urinary tract infection; 
significant conditions such as acute renal failure were 
listed as contributory causes of the veteran's death.

Following receipt of the appellant's December 2002 claim for 
burial benefits (with supporting documentation), in March 
2003 the RO notified the appellant that VA had authorized a 
$300 payment ($99 payable to the appellant and $201 payable 
to E. N.) for nonservice-connected burial allowance and plot 
and internment allowance.  She was informed that the payment 
was based on nonservice-connected death.

The Board observes that the record does not show that the 
veteran's death was due to service, and, entitlement to 
service connection for the cause of the veteran's death was 
denied in a March 2003 rating decision.  As such, the award 
of burial benefits will be based on VA laws and regulations 
pertaining to nonservice- connected death burial allowances.

In the case of a deceased veteran who at the time of death 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation), the 
Secretary, in the Secretary's discretion, having due regard 
to the circumstances in each case, may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran 
and the expense of preparing the body and transporting it to 
the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).  In addition, if the eligible veteran was not 
buried in a national cemetery, an additional $300.00 is 
payable (for deaths after December 1, 2001, as in this case) 
for a plot allowance.  38 U.S.C.A. §§ 2303(b).

The Board is aware of the appellant's assertions that she and 
her family incurred burial expenses in excess of $300.  In 
this case, however, the maximum burial and plot allowance 
benefits allowable under the law have been authorized.  The 
Board observes that in this case, an "authorized amount" of 
$600 was awarded-entitlement to $300 for nonservice-connected 
burial allowance and entitlement to $300 for nonservice-
connected plot and internment allowance.  The authorized 
amount ($600) was paid at the rate of $0.50 (as required 
under 38 U.S.C.A. § 107) for each dollar authorized in this 
case, i.e., $300 ($99 to the appellant and $201 to E. N.).  
The Board notes that the appellant has not disputed the 
proportionality of the RO's $300 distribution as between 
herself and E. N.

In view of the foregoing, the Board must find that the 
preponderance of the evidence is against the claims for a 
burial allowance and a plot or interment allowance in excess 
of the amounts paid in this case; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to burial benefits in excess of $300 is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


